        Case 1:17-cv-06473-ALC-SN Document 255 Filed 11/26/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     11/26/2018


BRIAN CHAN, et al.,

                                            Plaintiffs,                17-CV-6473 (ALC)(SN)

                          -against-                                            ORDER

BIG GEYSER, INC., et al.,

                                             Defendants.
-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On September 29, 2018, Defendants noticed four non-party document subpoenas. Three

of the subpoenas were submitted to Plaintiffs’ former, current, or prospective employers. These

subpoenas requested information related to Plaintiffs’ employment records, including resumes

and employment applications. Defendants argued that these records were relevant because they

demonstrated how Plaintiffs represented their relationship with Big Geyser to third parties. ECF

No. 220, at 3–5.

        As relevant here, on October 16, 2018, the Court quashed the three employment-related

subpoenas. ECF No. 231. The Court reasoned that plaintiffs’ view of their work relationship with

Big Geyser was not a factor under the economic realities test and, in any event, any probative

value was outweighed by burden and prejudice. Defendants request leave to file a motion for

reconsideration, or alternatively, that the Court amend its October 16 Order to state that the

evidence sought is not a “dispositive factor.” ECF No. 242. Defendants’ request is DENIED.

                                           LEGAL STANDARD

        Reconsideration of the Court’s prior order is an extraordinary remedy, and the standard of

review applicable to such a motion is strict. In re Facebook, Inc., IPO Sec. & Derivative Litig.,
         Case 1:17-cv-06473-ALC-SN Document 255 Filed 11/26/18 Page 2 of 3



43 F. Supp. 3d 369, 373 (S.D.N.Y. 2014), aff’d sub nom. Lowinger v. Morgan Stanley & Co.

LLC, 841 F.3d 122 (2d Cir. 2016) (internal citations and quotation marks omitted). Accordingly,

the Court will deny a motion for reconsideration unless the moving party demonstrates an

“intervening change in controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice. Schoolcraft v. City of New York, 298 F.R.D. 134, 136

(S.D.N.Y. 2014) (quoting Henderson v. Metro. Bank & Trust Co., 502 F. Supp. 2d 372, 375–76

(S.D.N.Y. 2007)). A motion for reconsideration may not be used to advance new arguments not

previously presented to the Court. Davidson v. Scully, 172 F. Supp. 2d 458, 461 (S.D.N.Y.

2001).

                                             DISCUSSION

         In Brock v. Superior Care, the Court of Appeals adopted an “economic realities” test to

determine whether an individual is an employee under the Fair Labor Standards Act. 840 F.2d

1054, 1058–59 (2d Cir. 1988). Defendants contend that the Court’s Order is inconsistent with

Brock and other controlling precedent because it could be read to suggest that the plaintiffs’ view

of their work relationship is never relevant under the economic realities test. ECF No. 242, at 1–

2. Defendants misconstrue the Court’s Order.

         The Court began its analysis by quoting the five-factor test enumerated in Brock. 1 The

Court then remarked that “plaintiffs’ view of their work relationship with Big Geyser is not a

factor to be considered under the economic realities test” — in other words, that Plaintiffs’

understanding of their work relationship is not one of the Brock factors. Defendants have not



1
  Those factors include: (1) the degree of control exercised by the employer over the workers; (2) the
workers’ opportunity for profit or loss and their investment in the business; (3) the degree of skill and
independent initiative required to perform the work; (4) the permanence or duration of the working
relationship; and (5) the extent to which the work is an integral part of the employer’s business. Brock,
840 F.2d at 1058–59.

                                                     2
       Case 1:17-cv-06473-ALC-SN Document 255 Filed 11/26/18 Page 3 of 3



demonstrated that this statement of the law is incorrect. Moreover, the Court expressed the view

that the defendants press here: that no factor is dispositive, and that the test is ultimately based on

the “totality of the circumstances.” Thus, under a totality of the circumstances analysis, the Court

further concluded that the probative value was outweighed by other discovery-related

considerations. Thus, the Court did not hold that plaintiffs’ understanding of their work

relationship was irrelevant to ultimate merits question in this case; only that its relevance was

outweighed by considerations of burden, prejudice, and cumulativeness. 2

                                           CONCLUSION

        Defendants’ request for leave to file a motion for reconsideration, or alternatively, for the

Court to amend its October 16 Order, is DENIED. Defendants have failed to establish a need to

correct a clear error or prevent manifest injustice. The Court respectfully directs the Clerk of

Court to terminate the motion at ECF No. 242.

SO ORDERED.




DATED:          November 26, 2018
                New York, New York




2
 For the first time, Defendants contend that their subpoenas are relevant to “Defendants’ defense that
Plaintiffs are exempt or excluded from minimum wage and overtime under the FLSA and New York
Labor Law.” ECF No. 242, at 2–3. But a motion for reconsideration cannot be used to advance new
arguments. Accordingly, Defendants’ “outside sales” argument does not provide a basis for the Court to
grant leave to file a motion for reconsideration.

                                                   3
